Citation Nr: 0736441	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness of the feet, to include on a secondary 
basis.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran served on active duty from May 1985 to January 
1990 and September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The record reflects that the veteran failed to appear, 
without explanation, for a videoconference hearing scheduled 
in November 2004 before a Veterans Law Judge.  He has not 
requested that the hearing be rescheduled.  Accordingly, the 
Board will proceed as if the veteran's hearing request has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2007) (providing 
that failure to appear for a scheduled hearing is treated as 
a withdrawal of the request).  When this case was most 
recently before the Board in November 2006, it was decided in 
part and remanded in part.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  A disability manifested by numbness of the feet was not 
present within one year of the veteran's discharge from 
service, is not etiologically related to service, and was not 
caused or chronically worsened by service-connected 
disability.

2.  The veteran's service-connected lumbosacral strain is 
manifested by limitation of motion that does not more nearly 
approximate severe than moderate; forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less; 
neither listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, abnormal mobility on forced 
motion, nor neurologic impairment is present.




CONCLUSIONS OF LAW

1.  A disability manifested by numbness of the feet was not 
incurred in or aggravated by active duty, may not be presumed 
to have been incurred in or aggravated by active duty, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309, 3.310(a) (2007).

2.  The criteria for a rating in excess of 20 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237-5243 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in April 2005, after its initial 
adjudication of the claims.  Additionally, the veteran was 
also provided with the requisite notice with respect to the 
effective-date element of his claims in a July 2006 letter.  
Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims in May 2007.  There 
is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of either 
claim would have been different had VCAA notice been provided 
at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).


Increased Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

Service Connection

The veteran does not contend that service connection is 
warranted for a disability manifested by numbness of his feet 
on a direct or presumptive basis, nor does the evidence 
support a grant of service connection for this disability on 
a direct or presumptive basis.  

The veteran does contend that service connection is warranted 
for this disability because it is etiologically related to 
his service-connected tinea pedis and/or service-connected 
lumbosacral strain.  While the Board has considered the 
veteran's contentions, as a lay person, he is not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no medical evidence whatsoever 
linking the claimed disability to a service-connected 
disability.  Moreover, in December 2006, a VA physician 
reviewed the claims folder and opined that the veteran's 
numbness in his feet was not related to his service-connected 
tinea pedis or lumbosacral strain.  The opinion was properly 
supported.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Increased Rating

The veteran is currently assigned a 20 percent disability 
rating for his 
service-connected lumbosacral strain.

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.   
Therefore, VA must apply the new provisions from their 
effective date.

Under the rating criteria in effect prior to September 26, 
2003, a 20 percent rating is authorized for lumbosacral 
strain if there is muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating is authorized if there is a 
severe strain with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  Limitation of motion of the lumbar spine warrants a 
20 percent evaluation if it is moderate or a 40 percent 
rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).

Under the current criteria, a 20 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less 
or if there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).

On VA examination in February 2002, the veteran complained of 
pain in his back which, at times, ran up his spine and down 
his left leg.  Examination revealed no palpable or visible 
abnormality of the back.  Range of motion testing of the 
lumbar spine revealed forward flexion was to 45 degrees, 
extension was to 20 degrees, and lateral bending was to 25 
degrees on each side.  He could squat and rise without 
apparent difficulty and he could walk on his toes and heels.  
He was able to get on and off the examination table without 
any apparent pain or difficulty.  Deep tendon reflexes were 
present at 2+ at both ankles and knees.  Muscle strength was 
normal and equal on both sides.  He reported a numbness on 
the lateral aspect of his left leg during extremes of the 
supine straight leg testing, but reported the ability to feel 
light, sharp, and dull touch.  Straight leg testing in the 
sitting position was normal, but he did complain of pain and 
paresthesias in the supine position.  The pertinent diagnosis 
was functional low back pain without clinical evidence of 
physical abnormality.

The veteran was afforded another VA examination in September 
2005.  The veteran denied any constant pain or radiation into 
his lower buttocks.  He also denied any prescribed bed rest 
over the last 12 months due to incapacitating episodes or 
intervertebral disc disease and his gait was normal.  Range 
of motion testing of the lumbar spine revealed forward 
flexion was pain free from 0 to 70 degrees, with pain from 70 
to 72 degrees.  He had 12 degrees of extension, with pain 
from 12 to 14 degrees.  Lateral flexion was to 30 degrees 
bilaterally, with no complaints of pain.  He could 
bilaterally rotate to 40 degrees, with no complaints of pain.  
It was noted that range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  Examination of the spine was 
negative for spasms but positive for tenderness throughout.  
Straight leg testing was positive bilaterally.  
Neurologically his motor strength was 5/5 and the veteran did 
not appear to have any sensory deficit.  The diagnosis was 
degenerative disc disease of L3-L4, L4-L5, and L5-S1 which 
was mild in nature.
 
The VA outpatient records show complaints of and treatment 
for low back pain.

With respect to the criteria in effect prior to September 26, 
2003, the Board notes that none of the medical evidence shows 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or abnormal mobility on forced motion.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5295.

In view of the veteran's demonstrated ranges of motions, it 
is clear that the limitation of motion does not more nearly 
approximate severe than moderate, even when all pertinent 
disability factors are considered.  Consequently, an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5292.

With regard to the criteria in effect from September 26, 
2003, the Board notes that at the most recent VA examination, 
the veteran did not complain of pain until he had forward 
flexed the thoracolumbar spine to 70 degrees.  None of the 
medical evidence shows that the limitation of his 
thoracolumbar spine approaches limitation of forward flexion 
of the thoracolumbar spine to 30 degrees or less, as required 
for an evaluation in excess of 20 percent.

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  In particular, the Board notes that the 
veteran has not been diagnosed with intervertebral disc 
syndrome and that the neurological findings on all of the VA 
examinations have been normal.   Therefore, the criteria for 
evaluating intervertebral disc syndrome or neuropathy are not 
applicable to this claim.  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 20 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

ORDER

Entitlement to service connection for a disability manifested 
by numbness of the feet, to include on a secondary basis, is 
denied.

Entitlement to an increased rating for lumbosacral strain is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


